Citation Nr: 1541299	
Decision Date: 09/24/15    Archive Date: 10/02/15

DOCKET NO.  08-27 405	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for an acquired psychiatric disability, including posttraumatic stress disorder (PTSD) and a depressive disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Adams, Counsel


INTRODUCTION

The Veteran served on active duty from March 1969 to December 1971.
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico. 

In October 2014, the Board reopened the claim for service connection for an acquired psychiatric disorder which was previously denied by a January 2007 Board decision and remanded the claim for further development.  The claim is now ready for disposition.

Although a Veteran may only claim service connection for a particular psychiatric disorder, the claim cannot be a claim limited only to that diagnosis, but must rather be considered a claim for any mental disability that may be reasonably encompassed.  Clemons v. Shinseki, 23Vet. App. 1 (2009).  The Board will consider entitlement to all psychiatric diagnoses raised by the record.

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of these electronic records.


FINDING OF FACT

The Veteran does not have an acquired psychiatric disorder, to include PTSD and a depressive disorder, that is related to active duty service, and the competent and credible evidence fails to establish an etiological relationship between the Veteran's currently diagnosed acquired psychiatric disorder and his active service.


CONCLUSION OF LAW

An acquired psychiatric disorder, to include PTSD and a depressive disorder, was not incurred in or aggravated by service, and may not be presumed related to service.  38 U.S.C.A. §§ 1110, 1111, 1131, 1132, 5103(a), 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.304(f) (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

In addition, for certain chronic diseases, such as psychoses, a presumption of service connection arises if the disease is manifested to a degree of 10 percent within one year following discharge from service.  38 C.F.R. §§ 3.307, 3.309(a).  When chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support a claim for such diseases.  38 C.F.R. § 3.303(b); see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). However, because the Veteran had not been diagnosed with a psychoses under 38 C.F.R. § 3.309(a), the provisions of 38 C.F.R. § 3.303(b) pertaining to continuity of symptomatology is simply not applicable in the present case.

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f) (2015); Cohen v. Brown, 10 Vet. App. 128 (1997).  Diagnoses of mental disorders conform to the fifth edition of the Diagnostic and Statistical Manual of Mental Disorders (DSM-5) and if a diagnosis is not supported by the findings on the examination report, the rating agency shall return the report to the examiner to substantiate the diagnosis.  38 C.F.R. § 4.125(a) (2015).

In adjudicating a claim for service connection for PTSD, the evidence necessary to establish the incurrence of a stressor during service to support a claim of entitlement to service connection for PTSD will vary depending on whether or not the Veteran was 'engaged in combat with the enemy.'  See Hayes v. Brown, 5 Vet. App. 60, 66 (1993).  If it is determined through military citation or other supportive evidence that a veteran engaged in combat with the enemy, and the claimed stressors are related to combat, a veteran's lay testimony regarding the reported stressors must be accepted as conclusive evidence as to their actual occurrence and no further development or corroborative evidence will be necessary, provided that the testimony is found to be satisfactory, that is, not contradicted by service records, and 'consistent with the circumstances, conditions, or hardships of such service.'  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d),(f); Doran v. Brown, 6 Vet. App. 283, 289 (1994).  To gain the benefit of a relaxed standard for proof of service incurrence of an injury or disease, 38 U.S.C.A. § 1154(b)  requires that a veteran have actually participated in combat with the enemy.  See VAOPGCPREC 12-99.

If it is determined that a veteran did not engage in combat with the enemy, or the claimed stressor is not related to combat, a veteran's lay testimony alone will not be enough to establish the occurrence of the alleged stressor.  In such cases, the record must contain service records or other corroborative evidence which substantiates or verifies a veteran's testimony or statements as to the occurrence of the claimed stressors.  See Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).

Even without combat participation, if the Veteran's claimed stressor is related to 'fear of hostile military or terrorist activity,' and a VA psychiatrist or psychologist, or contract equivalent, confirms that the claimed stressor is adequate to support a diagnosis of PTSD, and the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f)(3) (2015).

Fear of hostile military or terrorist activity means that a Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  38 C.F.R. § 3.304(f)(3) (2015).

Finally, 38 U.S.C.A. § 1154(a) requires that VA give 'due consideration' to 'all pertinent medical and lay evidence' in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Specifically, '[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.'  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).

The Veteran contends that he has an acquired psychiatric disorder, claimed as PTSD, as a result of in-service stressors during combat in Vietnam.  Specifically, he claims that during service in Vietnam he witnessed the death of his friend and that after a rocket exploded near his post he ran into a bunker which affected him greatly.

In a June 2015 Informal Hearing Presentation, on his behalf, his representative asserted that he had a military occupational specialty of light weapons infantryman and received the Vietnam Service Medal and Vietnam Campaign Medal which denotes combat.  He also received an Army Commendation Medal and National Defense Service Medal.  However, those awards do not necessarily denote combat.  The service personnel records also show that he was assigned to the Military Assistance Command Vietnam (MACV) forces in the Army of the Republic of Vietnam II Corps, as a radio operator.  

Since the Veteran's participation in combat has not been verified, the liberalizing criteria relating to the "fear of hostile military or terrorist activity" that do not require a verified stressor, do not apply.  38 U.S.C.A. § 3.304(f)(3).  Instead, the record must contain credible supporting evidence that the Veteran's claimed in-service stressors occurred.

In this regard, the Veteran's claimed in-service stressor involving the death of his friend has not been verified.  In a Defense Personnel Records response, it was noted that there was no soldier killed in Vietnam between October 1969 and January 1970 with the name provided by the Veteran or any variation of the name.  The RO requested that the Veteran provide additional information in order to allow for a more extensive search to verify the alleged stressor.  The Veteran did not reply to these requests, an action by the Veteran which does not support his claim. 

In December 2007, the RO made a formal finding of a lack of information required to corroborate the Veteran's claimed stressor.

Nonetheless, the Veteran's service treatment records (STRs) are void of findings, complaints, symptoms, or diagnoses of any psychiatric disabilities.  The service personnel records are negative for any references to the Veteran observing or experiencing any of the above-described events, providing some limited evidence against this claim.

Post-service, SSA records include an April 1992 psychological evaluation which shows that the Veteran presented with a complaint of a strained muscle in his arm and not being the same as before.  He complained of sleep problems, feeling agitated, and some obsessive behaviors.  He explained that when he injured himself he felt trapped, but did not mention any stressors related to service.  The psychologist diagnosed anxiety disorder, NOS (not otherwise specified).  A July 1992 psychiatric evaluation reflects a diagnosis of adjustment disorder with an anxious and depressed spirit.

Private treatment records from psychiatrist Dr. Reyes-Laborde include a November 1992 evaluation which indicates that the Veteran suffered a work-related injury to his left pectoralis muscle in January 1981.  He was unable to deal with his disability, had a lot of spare time on his hands, and began having flashbacks of his reported traumatic experiences from service in Vietnam.  He stated that he "saw action" in 1968.  The psychiatrist diagnosed major depression-chronic-severe.

SSA records include a November 1993 psychiatric evaluation which shows that he reported that he was unable to continue working due to his work-related injury and subsequently developed emotional symptoms such as a depressed mood, irritability, and auditory hallucinations.  The psychiatrist diagnosed major depression.  This tends to provide evidence against this claim as it would appear to indicate the problem is not service. 

On August 1995 VA PTSD examination the Veteran presented with a history of service in Vietnam in the light weapons infantry.  He reported that during a cease fire a rocket exploded near his post.  He stated that he was unarmed, ran into a bunker, and covered his head with a sandbag for hours.  He also stated that he was exposed to stressful situations in the field, but did not detail any other situation.  The examiner noted that post-service he treated for five years with Dr. Reyes-Laborde.

The examiner diagnosed dysthymia and opined that there is no symptomatology that could warrant a diagnosis of PTSD.

Additional private treatment records from Dr. Reyes-Laborde include an August 1997 evaluation in which the psychiatrist opined that he developed psychiatric problems due to traumatic experiences while stationed in Vietnam.  The Veteran stated that he witnessed the death of friends and an enemy rocket exploded near him after which he ran and hid in a bunker for 8-hours.  He felt he was going to die and became panicky, distressed, and desperate.

On December 1997 VA PTSD examination, the Veteran reported that he felt shaky when he thought about Vietnam.  The examiner diagnosed dysthymia and opined that based on the Veteran's history, records, and evaluations, he did not meet the diagnostic criteria for a diagnosis of PTSD, providing only more evidence against this claim. 

On July 2002 VA PTSD examination, the Veteran presented with a history of service in Vietnam as a light weapons infantry man during which he stated that in December 1969, there was a cease fire, but while he was walking towards a room they called the "mail room," a rocket fell in the area and the impact of the explosion threw him against the door of the room.  He remembered seeing a bunker about 50 to 60 feet away and as he ran toward it he bumped into a soldier whose right leg had been blown off.  The solider reached toward him seeking help and died.  However, he could not remember the soldier's name.  

The examiner pointed out that there was some incorrect information in some of his private reports, including that he received a bullet wound to the chest during service.  Such facts only provide more evidence against this claim. 
 
The examiner noted that he joined the National Guard in 1976, but records from the National Guard make no mention of any kind of emotional problems or treatment during his service in the National Guard.  He also thought that it was significant that the record prior to 1992 is negative for any evidence of significant problems related to any neuropsychiatric disability.  Notably, he mentioned that he was too disabled to work on account of a muscular lesion that he received while working and that he became depressed when he realized that he was unable to provide for his family.  He had a lot of time on his hands and thought about his experiences in Vietnam.

The examiner explained that even though he was in a "combat environment," he did not meet all the criteria for PTSD.  The assessment was major depression and dependent personality features.  Psychosocial stressors included the work-related accident and subsequent economic problems.

The examiner opined that the Veteran's primary condition is not PTSD stating that it was evident, not only from the records reviewed, but the Veteran's own statements, that this situation was provoked by his work accident, especially the fact that he had a lot free time with nothing to do which caused him to start thinking about previous experiences.  The examiner concluded that it is therefore clearly evident that the primary diagnosis is depression secondary to a work-related disability.

The examiner noted that the private treatment records from Dr. Reyes-Laborde show a diagnosis of major depression for the purpose of the Veteran's SSA claim, but show a change of diagnosis to PTSD with depression for purposes of his service connection claim.  The examiner also noted that during 12-years of service in the National Guard there were no indications of any emotional problems or conditions.
Additional treatment records from Dr. Reyes-Laborde included a May 2000 report which shows that the Veteran reportedly witnessed the death of friends and hid in a bunker for 8 hours.  The psychiatrist diagnosed chronic PTSD as a direct result of a traumatic experience he witnessed during service in Vietnam.  He also diagnosed major depression.  In a December 2003 case study, he opined that he developed emotional problems due to severe traumatic experiences while in Vietnam.  

In a March 2004 statement, the Veteran stated that after his work-related accident he experienced flashbacks of his best friend dying.

On June 2006 VA PTSD examination, the Veteran stated that his psychiatric symptoms began in 1991 after he quit his job.  He also stated that he had memories of service, including death of a friend in December 1969.  The examiner diagnosed depressive disorder, NOS and alcohol abuse and opined that the Veteran's psychiatric disorder was not caused by or a result of death of a friend and/or rocket attack in 1969.  The examiner provided an extensive rationale based in part on a prior VA examination which shows that the Veteran was unable to remember the name of the soldier who died during the rocket attack who he claimed was his best friend.  The examiner noted that he served in the National Guard from 1976 until the 1991 work-related accident and stated that there were was no history of psychiatric complaints or care until 1991.  The examiner explained that there was no evidence that his psychiatric condition was ever related to incidents that occurred during service supported by Dr. Reyes-Laborde's sudden PTSD diagnosis made in conjunction with his service connection claim for PTSD which is not supported by the evidence of record.
 
Additional treatment records from Dr. Laborde-Reyes include an April 2007 psychiatric evaluation which states that the Veteran developed emotional problems due to multiple traumatic experiences in Vietnam including the loss of fellow soldiers and fearing for his life.  He diagnosed PTSD, major depression, chronic, severe and opined that he was suffering from PTSD and major depression secondary to traumatic events experienced during service in Vietnam.  He further opined that his emotional problems were directly related to traumatic events he experienced during service in Vietnam.

VA treatment records include a June 2009 report which shows that the Veteran reported frequent visions/flashbacks about war events.  The psychiatrist diagnosed major depressive disorder, recurrent, severe with psychotic features and rule out-PTSD.

A March 2010 psychology consultation report states that per the Veteran there is no evidence of psychiatric/psychological complaints or care prior to 1990.  He also denied any major problems or psychological disabilities during service in Vietnam.  While he claimed that his symptoms began in 1991 after a work-related accident, it was not until 1995 that he complained of war-related nightmares.

The psychiatrist opined that he suffered from depression since 1991 and that it is likely that his depressive disorder preceded the delayed onset of PTSD.  The assessment was major depressive disorder, recurrent, severe, with psychotic features and PTSD, chronic with delayed onset.

A January 2013 report reflects a DSM-IV diagnosis of PTSD, chronic.  The psychiatrist opined that he suffered from PTSD as a direct result of a traumatic experience he witnessed while in Vietnam explaining that he felt threatened on several occasions.  He also suffered from major depression.

A November 2013 psychiatric progress note reflects the Veteran's report of nightmares related to Vietnam and experiences in Vietnam which included seeing kids with guns and witnessing shootings.  The diagnoses included PTSD; major depressive disorder, in remission by history; anorexia by history, rule out abuse; and intermittent consumption.

Pursuant to the Board's 2014 remand, the Veteran underwent a VA initial PTSD DBQ examination in February 2015.  The examiner indicated that he did not have a PTSD diagnosis that conformed to DSM-5 criteria.  His current diagnoses included alcohol use disorder, continuous and mood disorder due to alcohol dependence.  The examiner thoroughly examined the Veteran and provided an in-depth discussion of VA and private mental health treatment records and evaluations.

The examiner stated that the STRs are silent for mental health referrals, findings, diagnoses or treatment of a mental disorder.  He explained that while he met the stressor criteria for a his service in Vietnam from 1969 to 1970, his symptoms did not meet the other criteria for a DSM-5 diagnosis of PTSD, including avoidance, negative alterations in cognitions and mood, and alterations in arousal and reactivity.

The examiner stated that his history of events is unreliable pointing out that he could not remember of the name of his friend killed during the in-service explosion.  He also pointed out that on June 2006 VA examination the Veteran stated that his friend was killed in Vietnam, but reported that to him that it was a Vietnamese civilian who was wounded and died saying, "Why you shoot me?  Why you shoot me?"

The examiner stated that the rationale provided by the June 2006 VA examiner was confirmed by him on examination.  In June 2006, the examiner opined that the Veteran's depressive disorder, NOS and alcohol abuse were not caused by or a result of death of a friend and/or rocket attack in 1969 based on the rationale that he could not remember the name of his best friend killed during service, there was no history of psychiatric treatment until 1991 when he suffered a work-related accident, and Dr. Reyes-Laborde's sudden change in diagnosis (from major depression to PTSD) which is not confirmed by the evidence, history, or examination of the Veteran.

The examiner opined that the Veteran's alcohol use and alcohol induced mood disorders are not related to his service.  He concluded that the claimed condition was less likely than not incurred in or caused by the claimed in-service injury, event or illness based on the rationale that his STRs are silent for mental health findings or diagnoses and that his symptoms did not meet DSM-5 criteria for a diagnosis of PTSD.

With regard to the matter of whether the Veteran has a current diagnosis of PTSD, the Board finds that the evidence is insufficient to show that the Veteran currently has PTSD.  In fact, there is highly significant medical evidence against such a finding, as noted above.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) (under 38 U.S.C.A. § 1131, an appellant must submit proof of a presently existing disability resulting from service in order to merit an award of compensation).  The August 1995, December 1997, July 2002, June 2006, and February 2015 VA PTSD examinations, all contain opinions that the Veteran does not have PTSD; overwhelming evidence against this claim.  These opinions are considered highly probative, as they are shown to have been based on a review of the Veteran's claims file, including evidence in favor of the Veteran's claim, and/or as they are accompanied by sufficient explanations and findings.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000); Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  Accordingly, the Board finds that the preponderance of the evidence is against the claim for service connection for PTSD, and that the claim must be denied.  

In reaching this decision, the Board has considered several findings of PTSD in VA and private treatment records, including those from treating physician Dr. Reyes-Laborde.  However, none of these reports are shown to have been based on a review of the Veteran's case as a whole-there is no indication that the medical providers reviewed any other relevant evidence in the claims file in rendering their diagnoses.  Prejean, supra.  It is true that a review of the claims failure or lack thereof does not control the probative value of a medical opinion.  See Nieves-Rodriguez v. Peake, 22 Vet. App. at 304.  However, these reports warrant less probative weight as none of them, unlike the February 2015 VA examination report, for example, contain an analysis as to whether or not all of the criteria for PTSD were met.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008); Quick Reference to the Diagnostic Criteria from DSM-IV at 209-11 (American Psychiatric Association  1994); see also Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (recognizing the Board's "authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence").  In fact, as noted above, they provide statement in some instances that are clearly wrong.

More importantly, they are based on a history of stressors provided by the Veteran that have not been verified.  As such, any PTSD diagnosis or opinion relating PTSD to an uncorroborated history provided by the Veteran, has limited probative value.  Reonal v. Brown, 5 Vet. App. 458, 461 (1993).

Accordingly, the Board finds that the preponderance of the evidence is against the claim for service connection for PTSD, and that the claim must be denied.

Simply stated, the best medical evidence in this case provides highly probative evidence against the Veteran's claim for service connection for PTSD.  Accordingly, the claim must be denied.

The Board has construed the Veteran's claim very broadly.  See, Clemons.  As previously stated, the Veteran's STRs are negative for diagnoses of or treatment for any psychiatric disability during service.

The earliest post-service evidence of an acquired psychiatric disorder is dated in 1992, which is over 20 years after separation from service.

In addition, the Veteran is not shown to have been diagnosed with a disorder listed at 38 C.F.R. § 3.309(a), and the U.S. Court of Appeals for the Federal Circuit has held that the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic at 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

Finally, there is no evidence to show that a psychosis was manifested to a compensable degree within one year of service.  38 C.F.R. §§ 3.307, 3.309.  Accordingly, the claim for entitlement to service connection for an acquired psychiatric disorder, must also be denied.

The Board finds it significant that for decades the Veteran made no mention of an alleged in-service stressor.  Notably, records do not reflect problems relating to psychiatric disability until 1991 in connection with his work-related accident.  The mere absence of medical records does not contradict a Veteran's statements about his symptom history.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  However, if it is determined based upon reliable evidence that there was an extended period of time after service without any manifestations of the claimed condition, then that tends to weigh against a finding of a connection between the disability and service.  See Maxson v. Gober, 230 F.3d 1330, 1333   (Fed. Cir. 2000). 

The value of the Veteran's assertion that he has an acquired psychiatric disorder related to his service is additionally diminished, given that there is clinical evidence indicating that his psychiatric evaluation was normal at service discharge while noting that the onset of his PTSD dates closer to the time of the post-service work-related accident which occurred in 1991.

Accordingly, the Board finds any of the Veteran's statements asserting that his acquired psychiatric disorder, to include PTSD and depressive disorder, is related to his service lacks credibility and are without probative value.  See, e.g. Madden v. Gober, 125 F.3d 1477, 1481 (1997) (the Board is entitled to discount the credibility of evidence in light of its own inherent characteristics and its relationship to other items of evidence); Pond v. West, 12 Vet. App. 341 (1999) (although Board must take into consideration a veteran's statements, it may consider whether self-interest may be a factor in making such statements).

While the Veteran might believe that he has an acquired psychiatric disorder, claimed as PTSD, that is etiologically related to his service, the Board has closely reviewed the medical and lay evidence in the Veteran's claims file and finds no evidence that may serve as a medical nexus between the Veteran's service.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), the specific issue in this case, the etiology of an acquired psychiatric disorder, fall outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  The issue on appeal is based on the contention that an acquired psychiatric disorder, to include PTSD and depressive disorder, is related to the Veteran's service.  The Board has determined that PTSD is not currently shown, and that acquired psychiatric disorders are not the types of conditions that are readily amenable to mere lay diagnosis or probative comment regarding their etiology. Id.  The Veteran's service treatment reports and post-service medical records have been discussed.

Beyond the above, the Board gives little weight to the Veteran's contention that he has PTSD or any other psychiatric disability due to his in-service stressors based on the STRs which are negative for any findings, complaints, symptoms, or diagnosis of a psychiatric disability.  Moreover, he did not receive treatment until after his work-related injury and cannot remember the name of the best friend whose death he witnessed during service.  In fact, his account of the death of the soldier in Vietnam has been inconsistent based on a review of his statements over many years:  He initially claimed that he witnessed the death of a soldier who he did not know that well.  He then claimed that the soldier was his best friend, including watching him die as he asked the Veteran for help with his right leg blown off, and then completely changed the account and said that he witnessed the death of a Vietnamese civilian.  This weighs heavily against his claim.  

On this basis, the Board finds that the Veteran's assertions regarding his in-service stressors are simply not accurate.

The Veteran has been found not to have PTSD by overwhelming medical evidence.  An acquired psychiatric disorder is not shown until well after separation from service, and competent opinions have been obtained that weigh against the claim.  The Veteran's incredible and inaccurate statements only support this finding.  Given the foregoing, the Board finds that the medical evidence outweighs the Veteran's contentions to the effect that he has the claimed condition due to his service.  Madden v. Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 1997).

In light of the above, the Board finds that the weight of the probative evidence is against a finding that an acquired psychiatric disorder, to include PTSD, that is related to the Veteran's active service.  Accordingly, service connection for an acquired psychiatric disorder must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2015).

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

In this case, the Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claim, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  The RO sent the Veteran a letter in July 2007 which informed him of all three elements required by 38 C.F.R. § 3.159(b) and of the criteria for entitlement to service connection for an acquired psychiatric disability.  As such, the VCAA duty to notify was satisfied.

The Board is also satisfied VA has made reasonable efforts to obtain relevant records and evidence.  Specifically, the information and evidence that has been associated with the claims file includes the Veteran's service treatment records, SSA records, and the Veteran's written assertions.  No outstanding evidence has been identified that has not otherwise been obtained.

Next, the record includes relevant VA examinations and opinions were obtained in August 1995, December 1997, July 2002, June 2006, and pursuant to the Board's October 2014 Remand in February 2015.  The Board finds that the examination reports and opinions show the examiners considered the evidence of record and the reported history of the Veteran, conducted thorough VA examinations, noting all findings necessary for proper adjudication of the matter, and explained the rationale for the opinions offered.  Hence, the Board finds that the VA examination, medical opinion, and addendum obtained in this case in the aggregate and substantially complied with the October 2014 remand instructions.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (VA must provide an examination that is adequate for rating purposes); see also Dyment v. West, 13 Vet. App. 141 (1999) (a remand is not required under Stegall v. West, 11 Vet. App. 268 (1998) where there is substantial compliance with the Board's remand instructions); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Another examination in this case, in light of the voluminous examinations that have been undertaken, serves no constructive purpose. 

Under these circumstances, the Board finds that VA has complied with all duties to notify and assist required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.


ORDER

Service connection for an acquired psychiatric disorder, to include PTSD and depressive disorder, is denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


